DETAILED ACTION
Status of Application
Receipt of the preliminary amendments to the claims and applicant arguments/remarks, filed 09/26/2019, is acknowledged.  
Claims 1, 2, 4, 6-8, 10-11, 13-14, 16-17, 19-20, 22-27 are pending in this action.  Claims 3, 5, 9, 12, 15, 18, 21 have been cancelled.  Claims 1, 2, 4, 6-8, 10-11, 13-14, 16-17, 19-20, 22-27 are currently under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/US2018/023774, filed March 22, 2018, which claims benefit of provisional U.S. Application No. 62/476,998, filed March 27, 2017.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Specification
The specification is objected to because of the following informalities:
The use of product names has been noted in this application, e.g., PVP K12 , etc. (e.g., Page 9), Gelatin 150 Bloom NF (Page 12).  Applicant is advised to clarify the structure of recited compounds to avoid the uncertainty as to what is meant.
The specification comprises multiple acronyms, e.g., BHA, BHT, without proper definition (e.g., Page 7).  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym used alone thereafter if needed.  Appropriate correction is required.
The data provided in the specification are unclear, given that the data are shown with and without units of measurements (e.g., Pages 8, 9).  Appropriate correction is required.
Specification comprises typographic error “HBR” (Pages 12-14) that should be corrected to “HBr” or as needed.  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement, filed 09/26/2019, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.

Claim Objections
Claims 1, 2, 4, 6-8, 10-11, 13-14, 16-17, 19-20, 22-23, 26-27 are objected to because of the following informalities:  
Claim 1 comprises the typographic error “10% wt% by weight water” that needs to be corrected to “10 wt% of water”.  Similar is applied to claims 4, 6-8, 10-11, 13-14, 16-17, 19-20, 22, 23. 
Claim 2 comprises the typographic error “of a pharmaceutically” that needs to be corrected to “of the pharmaceutically”.  Similar is applied to claim 4. 
Claim 6 comprises the typographic error “0 to about” that needs to be corrected to “from 0 to about”.  Similar is applied to claim 7.
It is suggested that in claim 6 the limitation “present in >0 wt%” should be corrected to “present in an amount of more than 0 wt%” for clarity.  
Claim 10 comprises the typographic error “about 22.0 to about” that needs to be corrected to “from about 22.0 to about”.  Similar is applied to claims 13, 16, 19, 22.
Claim 11 comprises the typographic error “HBR” that needs to be corrected to “HBr”.  
Claim 26 comprises the typographic error “in the form of” that needs to be corrected to “in a form of”.  Similar is applied to claim 27.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 6-8, 10-11, 13-14, 16-17, 19-20, 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "said fill composition".  In the present case, the composition has not been characterized as “a fill composition” and it is unclear to what this limitation refers.  Thus, there is insufficient antecedent basis for this limitation in the claim.  Therefore, the metes and bounds of the claim are not reasonably clear.  Clarification is required.  
Claim 8 recites the term “Povidone (k12)” that does not clearly define the structure of the compounds to be used in the claimed compositions.  Similar is applied to claims 17, 20.  Clarification is required.  
Claim 10 recites the limitation “dextromethorphan HBr (95%)” that is unclear.  In the present case, it is unclear what property of claimed compound the parenthetical expressions should clarify – purity, amount of salt, etc.  To this point, it is noted that parenthetical expressions are not permissible which do not contribute to clearness or exactness in stating applicant’s invention.  Ex parte Cahill, 1893 C.D., 78; 63 O.G., 2125. Similar is applied to claims 11, 13, 14.  Clarification is required.
Claims 2, 4, 6-7, 16, 19, 22-27 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect.

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6 and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dhabhar, US 5,510,389 (cited in IDS).
Dhabhar teaches liquid pharmaceutical compositions that can be filled into easy-to-swallow soft gel capsules providing transparent soft capsules and can be manufactured in a wide variety of sizes, shapes, and colors (Col. 1, Lns. 10-62), wherein said liquid pharmaceutical compositions may include (Col. 1, Ln. 64 – Col. 2, Ln. 17 as applied to claims 1-2, 4, 6, 24-26):
(a)  1-50 wt% of acetaminophen and 0.5-20% of at least one additional pharmaceutical active, e.g., guaifenesin; dextromethorphan and/or its salt dextromethorphan hydrobromide; diphenhydramine and/or its salts diphenhydramine hydrochloride, diphenhydramine citrate; pseudoephedrine and/or its salt pseudoephedrine hydrochloride (Claim 1; Col. 6, Lns. 30-46 as applied to claims 1, 6);
(b1)  20-70 wt% of a polyethylene glycol (PEG) having molecular weight of 300-1000 (Claim 1; Col. 3, Ln. 25 – Col. 4, Ln. 11 as applied to claims 1, 2);
(b2)  1-10 wt% of a propylene glycol (Claim 1; Col. 5, Lns. 10-22 as applied to claims 1, 2);
1-30 wt% of a polyvinylpyrrolidone/povidone (PVP) having viscosity average molecular weight of 5,000-25,000 that is used to solubilize the active compounds (Claims 1, 5, 6; Col. 4, Ln. 14 – Col. 5, Ln. 5 as applied to claims 1, 4); and 
(d) about 5 wt% of water (Examples 1-8 as applied to claims 1, 4).
Dhabhar teaches that a process for solubilizing the active(s) includes a mixing of active(s), PEG, propylene glycol and PVP in the presence of heat until a homogeneous solution is formed (Col. 6, Lns. 30-46 as applied to claim 1).  
Dhabhar teaches the use of gelatin capsules comprising soft gelatin outer shell and include 100-2000 mg of said solubilized pharmaceutical active compositions (Col. 6 Lns. 49-52, Col. 8 Lns. 5-9 as applied to claims 26).  

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 16-17, 19-20 and 24-27 lack an inventive step under PCT Article 33(3) as being obvious over Dhabhar in view of Martin et al., US 2007/0249727 (cited in IDS; hereinafter Martin).
The teachings by Dhabhar is outlined above.  Dhabhar does not teach the compositions that included such active agent as phenylephrine HCl
Martin teaches stabilized liquid compositions that can be used for treatment of respiratory illnesses (Abstract; Para. 0001, 0034), wherein said compositions include phenylephrine and/or salt thereof (e.g., phenylephrine HCI) in an amount of 0.0001-60 mg or 0.0001-2 wt% (Para. 0014-0016) and may include additional pharmaceutical actives, e.g., acetaminophen, guaifenesin, diphenhydramine, dextromethorphan, and/or salt thereof (Para. 0023-0024) in an amount of 0-1,000 mg and/or 0-15 wt% (Para. 0025-0026).  Martin teaches that said compositions may also include water, propylene glycol, PEG, and further teaches that the final product can be in a form of a liquid filled capsules (Para. 0033-0034).  Martin teaches that one should use the compositions that are substantially free of aldehydes to inhibit the undesirable precipitation of the active pharmaceutical agents dissolved in a liquid carrier (Para. 0004, 0019-0021). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include phenylephrine and/or salt thereof (e.g., phenylephrine HCI) as taught by Martin in compositions as taught by Dhabhar that do not include aldehyde.  One would do so with expectation of beneficial results, because that would provide liquid compositions with enhanced stability that can be used for treating respiratory illness.  With regards to the concentrations instantly claimed, it is noted that differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The prior art teaches formulations comprising the same components.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as .  

Claims 1, 7-8, 10-11, 13-14, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Agisim et al., US 2014/0243364 (cited in IDS; hereinafter referred as Agisim) in view of Dhabhar, US 5,510,389 (cited in IDS) and Martin et al., US 2007/0249727 (cited in IDS; hereinafter Martin).
Agisim teaches liquid pharmaceutical compositions with enhanced stability that can be filled in capsules (Title; Abstract; 0001, 0022), wherein said compositions comprise (Title; Abstract, Para. 0009-0032; Examples as applied to claims 1, 7):  (i) 1-20 w/v % of PVP;  (ii) 5-70 w/v% of PEG;  (iii) 1-30 w/v% of propylene glycol;  (iv) pharmaceutical agent(s), e.g., 1-10 w/v% guaifenesin; ;0.001-2.5 w/v% of phenylephrine or salt thereof, e.g., phenylephrine HCl (Para. 0050, 0053); and 0.05-0.25 w/v% of dextromethorphan or salt thereof, e.g., dextromethorphan HBr (Para. 0050, 0066, 0076; Examples) and (v) water.  
Agisim does not specifically teach the use of 1-10 wt% of water (claim 1), and also does not teach the use of 22-25 wt% of guaifenesin (claims 7-8, 10-11, 13, 22, 23), and/or 1-2 wt% of dextromethorphan HBr (claims 10-11, 13-14).
Dhabhar teaches liquid pharmaceutical compositions that can be filled into easy-to-swallow soft gel capsules providing transparent soft capsules and can be manufactured in a wide variety of sizes, shapes, and colors (Col. 1, Lns. 10-62), wherein said liquid pharmaceutical compositions may include (Col. 1, Ln. 64 – Col. 2, Ln. 17): 5 wt% of water (Examples 1-8); 20-70 wt% of a PEG having molecular weight of 300-1000 (Claim 1; Col. 3, Ln. 25 – Col. 4, Ln. 11); 1-10 wt% of a propylene glycol (Claim 1; Col. 5, Lns. 10-22);  1-30 wt% of a PVP having viscosity average molecular weight of 5,000-25,000 that is used to solubilize the active compounds (Claims 1, 5, 6; Col. 4, Ln. 14 – Col. 5, Ln. 5); and also may include about 0.5-20% of at least one pharmaceutical active such as guaifenesin; dextromethorphan and/or its salt dextromethorphan HBr; (Claim 1; Col. 6, Lns. 30-46).  Dhabhar teaches the use of gelatin capsules comprising 100-2000 mg of said solubilized pharmaceutical active compositions (Col. 8 Lns. 5-9). 
Martin teaches stabilized liquid compositions that can be used for treatment of respiratory illnesses (Abstract; Para. 0001, 0034), wherein said compositions include phenylephrine and/or salt thereof (e.g., phenylephrine HCI) in an amount of 0.0001-60 mg or 0.0001-2 wt% (Para. 0014-0016) and may include additional pharmaceutical actives, e.g., guaifenesin, dextromethorphan, and/or salt thereof (Para. 0023-0024) in an amount of 0-1,000 mg and/or 0-15 wt% (Para. 0025-0026).  Martin teaches that said compositions may also include water, propylene glycol, PEG, and the final product can be in a form of a liquid filled capsules (Para. 0033-0034).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the amount of water as taught by Dhabhar preparing compositions taught by Agisim.  One would do so with expectation of beneficial results, because that would allow providing a stable liquid carrier that prevents the precipitation of the active compounds and provide a transparent/clear compositions that can be filled in clear capsules.  
guaifenesin and/or dextromethorphan or salt thereof as taught by Dhabhar and Martin preparing compositions taught by Agisim, because that would provide the stable liquid compositions/formulation with desired therapeutically properties and/or efficiency.  To this point, it is noted that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  MPEP 2144.05.  In the present case, the term “about” (as used in the instant claims) allows a variation by ±10% (see instant specification), therefore the prior art range disclosed by Dhabhar and the instantly claimed range for guaifenesin are close and/or overlap.  Furthermore, it is noted that differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The prior art teaches formulations comprising the same components.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-2, 4, 6, 16-17, 24-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 15/762,952. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows:  A clear bioavailable liquid softgel fill composition comprising: (a1) acetaminophen as active ingredient;  (a2) one or more additional active ingredients selected from the group consisting of dextromethorphan and pharmaceutically acceptable salts thereof;  doxylamine and pharmaceutically acceptable salts thereof; guaifenesin;  chlorpheniramine and pharmaceutically acceptable salts thereof;  and phenylephrine and pharmaceutically acceptable salts thereof;  (b) a matrix comprising: 20-70 wt % of a pharmaceutically acceptable poly(alkylene glycol), and 0.5-8 wt % of a pharmaceutically acceptable 
This is a provisional obviousness-type double patenting rejection, because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615